—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, Supreme Court did not abuse its discretion in denying his motion to withdraw his plea of guilty without conducting a hearing. Defendant’s conclusory assertion of innocence was insufficient to warrant a hearing (see, People v Miller, 275 AD2d 925, 926, lv denied 95 NY2d 936). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Reckless Endangerment, 1st Degree.) Present — Pine, J. P., Hayes, Hurl-butt, Burns and Gorski, JJ.